UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1537


In re: IRIS F. ALLEN,

                Petitioner.



       On Petition for Writ of Mandamus.         (1:13-cv-25022)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Iris F. Allen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Iris    F.   Allen   petitions   for    a   writ    of     mandamus,

alleging that the district court has unduly delayed in ruling on

her 28 U.S.C. § 2241 (2012) petition.            She seeks an order from

this court directing the district court to act.                  We find the

present   record   does   not   reveal   undue    delay   in    the    district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.




                                                              PETITION DENIED




                                     2